IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: APPEAL BY CAROLYN B. WELSH          :   No. 554 MAL 2020
FROM THE REPORT OF THE                     :
CONTROLLER OF CHESTER COUNTY,              :
PENNSYLVANIA DATED JUNE 28, 2019           :   Petition for Allowance of Appeal
REQUESTING A SURCHARGE OF                  :   from the Order of the
CHESTER COUNTY SHERIFF, CAROLYN            :   Commonwealth Court
B. WELSH                                   :
                                           :
                                           :
PETITION OF: MARGARET REIF,                :
CHESTER COUNTY CONTROLLER                  :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.